Title: From Benjamin Franklin to Jonathan Williams, Jr., 13 February 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Cousin,
Passy, Feb. 13. 1779.
I have the pleasure of acquainting you, that the Congress have been pleased to honor me with a Sole Appointment to be their Minister Plenipotentiary at this Court, & I have just received my Credentials. This Mark of public Confidence, is the more agreable to me, as it was not obtained by any Solicitation or Intrigue on my Part, nor have I ever written a Syllable to any Person in or out of Congress, magnifying my own Services or diminishing those of others.
William Greene Esqr present Govr of the State of Rhodeisland has sent me some Bills of Exchange amounting to 1080 Livres, which he desires may be laid out in the following Articles 1 Piece dark Calico; 1 Piece Bedtick, best Silk Handkerchiefs, & Linnen Do. Hollands Cambricks, Muslins, Sewing Silk, and one Box of Window Glass 7 Inches by 9. I send you this Commission and desire you to forward the Things by the first good Opportunity drawing upon me for the Money.
I am told you have laid aside your Thoughts of going to America at present, so that you will not have the Opportunity you wished for of settling your Accounts there. No Resolution has been yet taken by the Commissioners here relating to your Proposition of settling them by Arbitration at Nantes and tho’ I could now perhaps do by my self what is necessary to finish the Affair in that Way, yet as the Transactions were in their time it seems to me most proper that they should consent to it. I am ever Your Affectionate Uncle
(sign’d) B Franklin
Jona. Williams junr
